Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on July 5, 2022. Claims 1, 3-8, 10-11, and 13-18 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Final rejection of the last Office Action is persuasive, and the Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1, 3-8, 10-11, and 13-18 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Hijikata et al, US 2008/0300768, in view of Adachi et al. WO 2008050741, hereinafter referred to as Hijikata and Adachi, respectively.

6.	Regarding independent claim 1, Hijikata discloses a target torque corresponding to the target instant fuel efficiency; calculating, by the controller, a target open degree of the accelerator pedal based on the target torque; receiving, by the controller, an actual open degree of the accelerator pedal manipulated by a driver.

7.	Adachi teaches displaying, by an output unit, the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent gauges.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

A method of guiding an accelerator pedal of an electric vehicle, the method comprising: calculating, by a controller, a target instant fuel efficiency based on a velocity of the vehicle, wherein the target instant fuel efficiency satisfied an optimum acceleration for the velocity of the vehicle; calculating, by the controller, a target torque corresponding to the target instant fuel efficiency; calculating, by the controller, a target open degree of the accelerator pedal based on the target torque; receiving, by the controller, an actual open degree of the accelerator pedal manipulated by a driver; and displaying, by an output unit, the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent gauges, wherein one of the gauges for the target open degree is configured to be increased or decreased depending on the target instant fuel efficiency that corresponds to the velocity of the vehicle.

9.	Claims 3-8 depend from claim 1 and are therefore allowable.


10.	Independent claims 10 and 11 present the same features as independent claim 1 so they are allowable for the same reasons.
 
11.	Claims 13-18 depend from claim 11 respectively and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665